



EXHIBIT 10.1



--------------------------------------------------------------------------------



ELECTRONIC ARTS INC.
2000 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE

--------------------------------------------------------------------------------





[PARTICIPANT INFORMATION]


Electronic Arts Inc., a Delaware corporation, (the “Company”) hereby grants on
the date hereof (the “Award Date”) to the Participant named above a
Performance-Based Restricted Stock Unit Award (the “Award”) consisting of
Restricted Stock Units issued under the Company’s 2000 Equity Incentive Plan, as
amended (the “Plan”), to receive the total number of units set forth below of
the Company’s shares of Common Stock (the “Award Units”). The Award is subject
to all the terms and conditions set forth herein, in the attached Appendix A,
Appendix B, Appendix C and in the Plan, the provisions of which are incorporated
herein by reference. The principal features of the Award are as follows:


AWARD DATE:         


TARGET NUMBER OF AWARD UNITS:     


MAXIMUM NUMBER OF AWARD UNITS*:     
 
* The actual number of Award Units that vest pursuant to the terms and condition
of this Award will be between 0% and 200% of the Target Number of Award Units.
The Maximum Number of Award Units represents 200% of the Target Number of Award
Units.


Performance-based Vesting Schedule: Subject to the terms and conditions of the
Plan, Appendix A, Appendix B, and this paragraph, the number of Award Units that
vest on the applicable Vest Date for each Measurement Period shall be based on
the relative total stockholder return (“Relative TSR”) percentile ranking of the
Company for each Measurement Period, provided Participant is, and has remained
continuously since the Award Date through each applicable Vest Date, employed by
the Company or a Subsidiary. Participant shall not be considered to have
terminated employment for purposes of the vesting requirements during a leave of
absence that is protected under local law (which may include, but is not limited
to, a maternity, paternity, disability, medical, or military leave), provided
that such period shall not exceed the maximum leave of absence period protected
by local law. Following the completion of each Measurement Period, the Committee
shall review and determine, on or before each Vest Date, the Relative TSR
percentile ranking for the applicable Measurement Period and the number of Award
Units that vest according to the performance terms set forth in Appendix B;
provided, however, that the Committee retains discretion to reduce, but not
increase the number of Award Units that would otherwise vest as a result of the
Company’s Relative TSR percentile ranking for each Measurement Period. 


PLEASE READ ALL OF APPENDIX A, APPENDIX B AND APPENDIX C WHICH CONTAIN THE
SPECIFIC TERMS AND CONDITIONS OF THE AWARD.




ELECTRONIC ARTS INC.                 
/s/ Jacob J. Schatz
Jacob J. Schatz
Executive Vice President and General Counsel







--------------------------------------------------------------------------------





ACCEPTANCE:


By accepting this Award and signing below, Participant hereby acknowledges that
a copy of the Plan, as amended, and a copy of the Prospectus are available upon
request from the Company’s Stock Administration department and can also be
accessed electronically. Participant represents that Participant has read and
understands the terms and conditions thereof, and accepts the Award subject to
all the terms and conditions of the Plan, the Award, including appendices
thereto. Participant acknowledges that there may be adverse tax consequences due
to the Award and that Participant should consult a tax advisor to determine his
or her actual tax consequences. Participant must accept this Award by executing
and delivering a paper or electronic version to the Company within thirty (30)
days. Otherwise the Company may, at its discretion, rescind the Award in its
entirety.




 
 
 
 
Participant Signature
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
 








--------------------------------------------------------------------------------






APPENDIX A


ELECTRONIC ARTS INC.
2000 EQUITY INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


1.    Award. Each Award Unit represents the unsecured right to receive one share
of Electronic Arts Inc. common stock, $0.01 par value per share (“Share”),
subject to certain restrictions and on the terms and conditions contained in
this Performance-Based Restricted Stock Unit Award agreement (“Award”), and the
Electronic Arts’ 2000 Equity Incentive Plan, as amended (the “Plan”). In the
event of any conflict between the terms of the Plan and this Award, including
appendices thereto, the terms of the Plan shall govern. Any terms not defined
herein shall have the meaning set forth in the Plan.


2.    Award Date. The Award Date shall be the grant date of the Award as
determined by the Committee. The Award will be delivered to Participant within a
reasonable time after the Award Date.


3.    No Stockholder Rights. The Award does not entitle Participant to any
rights of a stockholder. The rights of Participant with respect to the Award
shall remain forfeitable at all times prior to the date on which such rights
become vested.


4.    Conversion of Award Units; Issuance of Shares. No Shares shall be issued
to Participant prior to each Vest Date. Except as set forth in Section 7 below,
after any Award Units vest, the Company shall promptly cause to be issued in
book-entry form, registered in Participant’s name or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
Shares in payment of such vested whole Award Units; provided, however, that in
the event such Award Units do not vest on a day during which the Common Stock is
quoted on the NASDAQ Global Select Market (or traded on such other principal
national securities market or exchange on which the Common Stock may then be
listed) (“Trading Day”), the Company shall cause the Shares to be issued on the
next Trading Day following the date on which such Award Units vest; provided,
further, that in no event shall the Company cause such Shares to be issued later
than two (2) months after each Vest Date. For purposes of this Award, the date
on which vested Award Units are converted into Shares shall be referred to as
the “Conversion Date.”


5.    Fractional Award Units. In the event Participant is vested in a fractional
portion of an Award Unit (a “Fractional Portion”), such Fractional Portion shall
not be converted into a share or issued to Participant. Instead, the Fractional
Portion shall remain unconverted until the final Vest Date for the Award Units;
provided, however, if Participant vests in a subsequent Fractional Portion prior
to the final Vest Date for the Award Units and such Fractional Portion taken
together with a previous Fractional Portion accrued by Participant under this
Award would equal or be greater than a whole Share, then such Fractional
Portions shall be converted into one Share; provided, further, that following
such conversion, any remaining Fractional Portion shall remain unconverted. Upon
the final Vest Date, the value of any remaining Fractional Portion(s) shall be
rounded up to the nearest whole Award Unit at the same time as the conversion of
the remaining Award Units and issuance of Shares described in Section 4 above.


6.    Restriction on Transfer. Neither the Award Units nor any rights under this
Award may be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by Participant other than by will or by the laws of descent and
distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company. Notwithstanding the foregoing, Participant may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise Participant’s rights and receive any property distributable with
respect to the Award Units upon Participant’s death.




A-1

--------------------------------------------------------------------------------





7.    Forfeiture Upon Termination of Employment.


(a)    Except as otherwise provided in Section 7(b), 7(c) or 10(b) hereof in the
event that Participant’s employment or service is Terminated for any reason, any
unvested Award Units that are not yet vested as of the date of Termination shall
be forfeited immediately upon such Termination, as described in Section 12(l)
below.


(b)    In the event of a Termination due to the death of Participant,
Participant’s unvested Award Units will vest in full, provided, however, the
Shares subject to such vested Award Units will not be released until the
regularly scheduled Vest Date for each Measurement Period. The number of Shares
released on each Vest Date will be determined based upon the actual Relative TSR
percentile ranking for the applicable Measurement Period.


(c)    In the event of a Termination due to the Disability of Participant,
Participant shall vest in a pro-rata portion of the Award Units on each
remaining Vest Date in the Performance Period thereafter, with such number of
Award Units vesting to be determined based upon the actual Relative TSR
percentile ranking for the applicable Measurement Period, as set forth in
Appendix B, and the number of months worked by Participant during the
Measurement Period, based upon the following pro-ration formula:


Number of Award Units determined to vest on each Vest Date multiplied by the
number of calendar months worked by Participant from (i) March 31, 2019 through
the date of Termination due to Disability divided by (i) twelve (12) for the 1st
Measurement Period; (ii) twenty-four (24) for the 2nd Measurement Period; and
(iii) thirty-six (36) for the 3rd Measurement Period.


Participant shall be deemed to have worked a calendar month if Participant has
worked
any portion of that month. The Committee’s determination of vested Award Units
shall be in whole Award Units only and will be binding on Participant.


8.    Forfeiture Upon Termination of Performance Period. Any Award Units that do
not vest, pursuant to the terms of Appendix B, for the Performance Period shall
be forfeited.


9.    Suspension of Award and Repayment of Proceeds for Contributing Misconduct.
If at any time the Committee reasonably believes that a Participant, other than
an Outside Director, has engaged in an act of misconduct, including, but not
limited to an act of embezzlement, fraud or breach of fiduciary duty during
Participant’s employment that contributed to an obligation to restate the
Company’s financial statements (“Contributing Misconduct”), the Committee may
suspend the vesting of the Award pending a determination of whether an act of
Contributing Misconduct has been committed. If the Committee determines that a
Participant has engaged in an act of Contributing Misconduct, then the Award
will terminate immediately upon such determination and the Committee may require
Participant to repay to the Company, in cash and upon demand, the Award Proceeds
(as defined below) resulting from any sale or other disposition (including to
the Company) of Shares issued or issuable upon the vesting of the Award if the
sale or disposition was effected during the twelve-month period following the
first public issuance or filing with the SEC of the financial statements
required to be restated. The term “Award Proceeds” means, with respect to any
sale or other disposition (including to the Company) of Shares issued or
issuable upon vesting of Award Units, an amount determined appropriate by the
Committee to reflect the effect of the restatement on the Company’s stock price,
up to the amount equal to the market value per Share at the time of such sale or
other disposition multiplied by the number of Shares sold or disposed of. The
return of Award Proceeds is in addition to and separate from any other relief
available to the Company due to Participant’s Contributing Misconduct. Any
determination by the Committee with respect to the foregoing shall be final,
conclusive and binding on all interested parties. For any Participant who is
designated as an “executive officer”, the determination of the Committee shall
be subject to the approval of the Board of Directors.




A-2

--------------------------------------------------------------------------------





10.    Change in Control.


(a)    Upon a Change in Control prior to the expiration of the Performance
Period, the Committee shall review and approve the Relative TSR percentile
ranking as of the effective date of the Change in Control (the “CiC TSR
percentile ranking”) for the current Measurement Period, as set forth in
Appendix B. The CiC TSR percentile ranking shall thereafter be applied to
determine the number of shares that vest on each remaining Vest Date in the
Performance Period or pursuant to section 10(b), and no other performance terms
applicable thereto shall have any force or effect for purposes of determining
the vesting of the Award Units.


(b)    Notwithstanding any provision to the contrary under the Electronic Arts
Inc. Change in Control Plan, as amended from time to time (the “CiC Plan”) or
subsection (a) above, and subject to the timely execution, return, and
non-revocation of a Severance Agreement and Release in the form substantially in
the form attached to Appendix I to the CiC Plan, unvested Award Units, shall
automatically vest: (i) as of the date of Participant’s Termination of
employment with the Company if such Termination occurs (i) during the three (3)
months preceding the Change in Control or (ii) during the time period beginning
on the effective date of the Change in Control and ending on the eighteenth
month after the effective date of the Change in Control; and provided further
that the Termination is initiated by the Company without Cause or by Participant
for Good Reason (as these terms are defined in Section 10(c)), and such
Termination is made in connection with the Change in Control as determined by
the Committee in its sole discretion; provided that in the case of either clause
(i) or clause (ii) of this provision, such employment Termination meets the
criteria for a “separation from service” as defined in Treas. Reg. §1.409A-1(h).


(c)    For purposes of this Award Agreement:


(i)     “Cause” means the continued failure by Participant to substantially
perform Participant’s duties with the Participant’s employer (other than any
such failure resulting from Participant’s incapacity due to physical or mental
illness) which is not remedied within thirty (30) days after receipt of written
notice from the Company specifying such failure, (ii) the engagement by
Participant in acts of fraud, embezzlement, dishonesty, gross negligence,
willful misconduct, bad faith or moral turpitude, (iii) Participant’s indictment
for, conviction of or plea of nolo contendere to any felony or of any other
crime involving fraud, breach of trust or misappropriation, (iv) a breach by
Participant of his or her fiduciary duties that has a material adverse effect on
the Company’s business, operations, prospects or reputation or (iv) any breach
or violation of any agreement or written code of conduct relating to
Participant’s employment with his or her employer that materially and adversely
affects the Company or any of its affiliates


(ii)    “Change in Control” means the occurrence of an event as set forth in any
one of the following paragraphs:


(1)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of (A) the then outstanding common stock of the
Company or (B) the total voting power represented by the Company’s then
outstanding voting securities; or


(2)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, which would result in the common stock or voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its parent) at least fifty percent (50%) of the
outstanding shares or common stock or total voting power represented by the
voting securities of the Company or such surviving entity or its parent
outstanding immediately after such sale or disposition; or




A-3

--------------------------------------------------------------------------------





(3)     the consummation of a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company by virtue of the closing or
effective date of such merger or consolidation with any other corporation, other
than a merger or consolidation which would result in the common stock or voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the outstanding shares or common stock or total voting power represented by
the voting securities of the Company or such surviving entity or its parent
outstanding immediately after such merger or consolidation; or


(4)    A change in the composition of the Board during any twelve-month period,
as a result of which less than a majority of the Directors are Incumbent
Directors. “Incumbent Directors” shall mean Directors who either (A) are
Directors of the Company as of the date hereof, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
those Directors whose election or nomination was not in connection with any
transaction described in subsections (1), (2) or (3) or in connection with an
actual or threatened proxy contest relating to the election of directors of the
Company.


(iii)    “Good Reason” means: the occurrence without Participant’s written
consent, of any of the following on or after the date of a Change in Control:


(1)    a change in the location of Participant’s principal place of business by
more than 50 miles when compared to Participant’s principal place of business
immediately before the Change in Control; or


(2)    at the time of Participant’s Termination during the three (3) months
prior and eighteen months after a Change in Control, (A) a more than 10%
reduction in Participant’s annual base salary, (B) a more than 10% reduction in
Participant’s target annual bonus; or (C) a more than 10% reduction in
Participant’s total target annual cash compensation, including without
limitation, annual base salary and target annual bonus; or


(3)    the Company’s material breach of any provision of the CiC Plan; or


(4)    the failure of acquiring or successor entity to expressly assume the CiC
Plan and the Company’s obligations thereunder in connection with a Change in
Control; or


(5)    for Specified Employees (as defined in the CiC Plan), in addition to the
events described in clauses 1-4 in this section (c)(iii) above, the occurrence
without the Specified Employee’s written consent, on or after the date of a
Change in Control, of either (A) a material reduction in the Specified
Employee’s authority, duties or responsibilities relative to the Specified
Employee’s authority or responsibilities in effect immediately prior to the
Change in Control; or (B) a material change in reporting.


Notwithstanding the foregoing, an event described in this Section (c)(iii) shall
not constitute Good Reason unless it is communicated by Participant to the
Company by written notice pursuant to Section 5.10 of the CiC Plan within ninety
(90) days after the initial occurrence of the event and at least thirty (30)
days in advance of the date of termination and the Company fails to cure the
alleged Good Reason prior to the expiration of such thirty (30) day notice
period.


11.    Section 280G Provision. If Participant, upon taking into account the
benefit provided under this Award and all other payments that would be deemed to
be “parachute payments” within the meaning of Section 280G of the Code
(collectively, the “280G Payments”), would be subject to the excise tax under
Section 4999 of the Code, notwithstanding any provision of this Award to the
contrary, Participant’s benefit under this Award shall be reduced to an amount
equal to (i) 2.99 times Participant’s “base amount” (within the meaning of
Section 280G of the Code), (ii) minus the value of all other payments that would
be deemed to be “parachute payments” within the meaning of


A-4

--------------------------------------------------------------------------------





Section 280G of the Code (but not below zero); provided, however, that the
reduction provided by this sentence shall not be made if it would result in a
smaller aggregate after-tax payment to Participant (taking into account all
applicable federal, state and local taxes including the excise tax under Section
4999 of the Code). Participant’s benefit hereunder shall be reduced prior to any
benefit owing to Participant under the CiC Plan may be reduced pursuant to
Section 2.2 of the CiC Plan. Unless the Company and Participant otherwise agree
in writing, all determinations required to be made under this Section 11, and
the assumptions to be used in arriving at such determinations, shall be made in
writing in good faith by the accounting firm serving as the Company’s
independent public accountants immediately prior to the events giving rise to
the payment of such benefits (the “Accountants”). For the purposes of making the
calculations required under this Section 11, the Accountants may make reasonable
assumptions and approximations concerning the application of Sections 280G and
4999 of the Code. The Company shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section 11.


12.    Acknowledgement of Nature of Plan and Award. In accepting the Award,
Participant acknowledges that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan;


(b)    the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards of Award Units, or benefits in lieu of
Award Units, even if Award Units have been granted repeatedly in the past;


(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


(d)    nothing in the Plan or the Award shall confer on Participant any right to
continue in the employ of, or other relationship with, the Company or
Participant’s employer or limit in any way the right of the Company or
Participant’s employer to Terminate Participant’s employment or service
relationship at any time, with or without cause;


(e)    Participant’s participation in the Plan is voluntary;


(f)    the Award Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or
Participant’s employer, and which is outside the scope of Participant’s
employment or service contract, if any;


(g)    the Award Units are not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event may be considered as compensation for, or relating in
any way to, past services for the Company or Participant’s employer;


(h)    in the event that Participant is not an employee of the Company, the
Award and Participant’s participation in the Plan will not be interpreted to
form an employment or service contract or relationship with the Company; and
furthermore, the Award will not be interpreted to form an employment or service
contract or relationship with Participant’s employer or any Subsidiary;


(i)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(j)    in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award Units or diminution in value
of the Award Units or Shares received upon vesting of the Award Units resulting
from Termination of Participant’s employment by the Company or Participant’s
employer (for any reason whatsoever and whether or not in breach of local labor
laws), and Participant irrevocably releases the Company and Participant’s
employer from any such claim that may arise; if, notwithstanding the foregoing,
any such


A-5

--------------------------------------------------------------------------------





claim is found by a court of competent jurisdiction to have arisen, then, by
accepting the Award, Participant will be deemed irrevocably to have waived his
or her entitlement to pursue such claim;


(k)    except as otherwise provided by the Committee or pursuant to Section
10(b) hereof, in the event of Termination of Participant’s employment (whether
or not in breach of local labor laws), Participant’s right to receive an Award
and vest in the Award Units under the Plan, if any, will terminate effective as
of the date that Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Committee shall have the exclusive discretion to determine when
Participant is no longer actively employed for purposes of his or her Award;


(l)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Participant’s participation in
the Plan, or Participant’s acquisition or sale of the underlying Shares; and


(m)    Participant is hereby advised to consult with his or her own tax, legal
and financial advisors regarding Participant’s participation in the Plan before
taking any action related to the Plan.


13.    Tax Withholding. Regardless of any action the Company or Participant’s
employer takes with respect to any or all income tax, social insurance, payroll
tax, payment on account or other applicable taxes (“Tax Items”) in connection
with the Award, Participant hereby acknowledges and agrees that the ultimate
liability for all Tax Items legally due by Participant is and remains the
responsibility of Participant. Further, if Participant has become subject to tax
in more than one jurisdiction between the date of grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or Participant’s employer (or former employer,
as applicable) may be required to withhold or account for Tax Items in more than
one jurisdiction.


(a)    Participant acknowledges and agrees that the Company and/or Participant’s
employer: (i) make no representations or undertakings regarding the treatment of
any Tax Items in connection with any aspect of the Award, including, but not
limited to, the grant or vesting of the Award Units, the subsequent sale of
Shares acquired under the Plan and the receipt of any dividends; and (ii) do not
commit to structure the terms of the Award or any aspect of the Award to reduce
or eliminate Participant’s liability for Tax Items.


(b)    Prior to delivery of Shares upon the vesting of the Award Units,
Participant must pay or make adequate arrangements satisfactory to the Company
and/or Participant’s employer to satisfy all withholding obligations for Tax
Items of the Company and/or Participant’s employer. In this regard, Participant
authorizes the Company and/or Participant’s employer, at their discretion and if
permissible under local law, to satisfy the obligations with regard to all Tax
Items legally payable by Participant by one or a combination of the following:


(i)    withholding Shares from the delivery of the Shares, provided, however,
that in order to avoid issuing fractional Shares, the Company may round up to
the next nearest number of whole Shares. The Company or Participant’s employer
will remit the total amount withheld for Tax Items to the appropriate tax
authorities; or


(ii)    withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or Participant’s employer; or


(iii)    selling or arranging for the sale of Shares.


Participant shall pay to the Company or Participant’s employer any amount of Tax
Items that the Company or Participant’s employer may be required to withhold as
a result of Participant’s participation in the Plan that cannot be satisfied by
one or more of the means previously described. The Company may refuse to deliver
the Shares if Participant fails to comply with his or her obligations in
connection with the Tax Items as described in this section.




A-6

--------------------------------------------------------------------------------





14.    Compliance with Laws and Regulations. The issuance and transfer of Shares
shall be subject to compliance by the Company and Participant with all
applicable requirements of federal, state and non-U.S. laws and with all
applicable requirements of any stock exchange or national market system on which
the Company’s Common Stock may be listed at the time of such issuance or
transfer. The Company is not required to issue or transfer Shares if to do so
would violate such requirements.


15.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or future awards made under the Plan
by electronic means or request Participant’s consent to participate in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.


16.    Authority of the Board and the Committee. Any dispute regarding the
interpretation of the Award shall be submitted by Participant, Participant’s
employer, or the Company, forthwith to either the Board or the Committee, which
shall review such dispute at its next regular meeting. The resolution of such a
dispute by the Board or Committee shall be final and binding on Participant,
Participant’s employer, and/or the Company.


17.    No Deferral of Compensation. Payments made pursuant to this Plan and
Award are intended to qualify for the “short-term deferral” exemption from
Section 409A of the Code. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Award agreement to ensure that all Awards
are made in a manner that qualifies for exemption from or complies with Section
409A of the Code, provided however, that the Company makes no representations
that the Award will be exempt from Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to this Award.


18.    Governing Law and Choice of Venue. The Award as well as the terms and
conditions set forth in the Plan shall be governed by, and subject to, the law
of the State of California. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
Award, the parties hereby submit to and consent to the exclusive jurisdiction of
the State of California and agree that such litigation shall be conducted only
in the courts of San Mateo County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.


19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award.


20.    Language. If Participant has received this Award agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control unless otherwise prescribed by local law.


21.    Agreement Severable. In the event that any provision in this Award
agreement is held to be invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award agreement.


22.    Appendix C. The Award shall be subject to any special terms and
conditions set forth in the Appendix C for Participant’s country, if any. If
Participant relocates to one of the other countries included in the Appendix C
during the life of the Award, the special terms and conditions for such country
shall apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix C constitutes part of this Award.


23.    Entire Agreement. The Award, including the appendices thereto, and the
Plan constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof.




A-7

--------------------------------------------------------------------------------






APPENDIX B
ELECTRONIC ARTS INC.
2000 EQUITY INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD


PERFORMANCE VESTING TERMS


1.    Performance Period. The performance period for the Award Units shall be
the period of time beginning March 31, 2019 and ending on April 2, 2022 (the
“Performance Period”). During the Performance Period there will be three (3)
separate measurement periods of the Company’s Relative TSR (each a “Measurement
Period”). Each Measurement Period has a corresponding vest date (the “Vest
Date”) on which Award Units will vest.


The Start Dates, End Dates and Vest Dates for the First, Second and Third
Measurement Periods are:
 
First Measurement Period
Second Measurement Period
Third Measurement Period
Start Date
March 31, 2019
March 31, 2019
March 31, 2019
End Date
March 28, 2020
April 3, 2021
April 2, 2022
Vest Date
May 17, 2020
May 17, 2021
May 17, 2022



2.    Target Number of Award Units. The Target Number of Award Units for each
Measurement Period is:
 
First Measurement Period
Second Measurement Period
Third Measurement Period
Target Number of Award Units
 
 
 



3.    Performance Measure. The Performance Measure for the Performance Period is
Relative TSR, as defined below.


4.    Vesting Scale. Subject to the Negative TSR Limitation, as defined below,
the number of Award Units that may vest for each Measurement Period will be
determined by multiplying the Target Number of Award Units by the Maximum Vest
Percentage that corresponds to the Company’s Relative TSR percentile ranking
according to the following schedule (the “Vesting Scale”):
 
Relative TSR
Percentile Ranking
 
Maximum Vest
Percentage
 
 
≥ 94th percentile
 
=200%
 
 
61st to 93rd percentile
 
= 100% plus 3% for each percentile >60th
 
TARGET
60th percentile
 
=100%
 
 
11th to 59th percentile
 
=100% minus 2% for each percentile <60th
 
 
≤10th percentile
 
=0%
 



If, based solely on the Vesting Scale above, less than the Target Number of
Award Units vest for a Measurement Period, then a number of unvested Award Units
equal to the Target Number of Award Units for the Measurement Period minus the
number of Award Units vested for the Measurement Period vested (“Remaining Award
Units”) may remain outstanding and vest in a subsequent Measurement Period, as
set forth below in Section 5 “Maximum Number of Award Units”.


5.     Maximum Number of Award Units. Following each Measurement Period, the
maximum number of award units that may vest on the corresponding Vest Date for
the Measurement Period will be determined in accordance with methodology set
forth in this Section 5 (“Maximum Number of Award Units”) as follows:


(i)    First Measurement Period:


B-1

--------------------------------------------------------------------------------







(1)    The number of Award Units that vest will be between 0% and 200% of the
Target Number of Award Units stated for the First Measurement Period, as
determined in accordance with the Vesting Scale and subject to the Committee’s
discretion.


(2)    If the Maximum Vest Percentage for the First Measurement Period is less
than 100%, then the Remaining Award Units will remain outstanding and may
incrementally vest, in accordance with the Vesting Scale, on the Vest Date
immediately following the next Measurement Period for which the Company’s
Relative TSR Percentile Ranking exceeds the Relative TSR Percentile Ranking for
the First Measurement Period.


Illustrative Example 1:
Target Number of Award Units for First Measurement Period = 25,000
Relative TSR Percentile Ranking for First Measurement Period = 40th percentile
 
 
Vesting
 
 
•
60% of the Target Number of Award Units for the First Measurement Period may
vest (15,000 shares).
 
 
Remaining Award Units
 
 
•
40% of the Target Number of Award Units for First Measurement Period (10,000
Award Units) will remain outstanding and may vest for the Second or Third
Measurement Period if the Relative TSR Percentile Ranking is greater than the
40th percentile.



(ii)    Second Measurement Period:


(1)    The number of Award Units that vest will be between 0% and 200% of the
Target Number of Award Units stated for the Second Measurement Period, as
determined in accordance with Vesting Scale and subject to the Committee’s
discretion. In addition:


a.    if the Company’s Relative TSR Percentile Ranking for the Second
Measurement Period is greater than the Relative TSR Percentile Ranking for the
First Measurement Period and is equal to or exceeds the 60th percentile, then
all of the Remaining Award Units from the First Measurement Period may vest; or


b.    if the Company’s Relative TSR Percentile Ranking for the Second
Measurement Period is greater than the Relative TSR Percentile Ranking for the
First Measurement Period, but less than the 60th percentile, an additional
number of the Remaining Award Units from the First Measurement Period may vest
to the extent that the number of Award Units cumulatively vested in accordance
with the Vesting Scale for the First Measurement Period and Second Measurement
Period reflects vesting for both periods at the higher Relative TSR Percentile
Ranking achieved in the Second Measurement Period.


(2)    If the Maximum Vest Percentage for the Second Measurement Period is less
than 100%, then a number of Remaining Award Units will remain outstanding and
may incrementally vest, in accordance with the Vesting Scale, on the Vest Date
for the Third Measurement Period, if the Company’s Relative TSR Percentile
Ranking exceeds the Relative TSR Percentile Ranking for the First and/or Second
Measurement Periods, with such number of Remaining Award Units to be equal to
the sum of:


a.    the Target Number of Award Units for the First Measurement Period; minus
the number of Award Units vested, to date, for the First Measurement Period; and


b.    the Target Number of Award Units for the Second Measurement Period minus
the number of Award Units vested for the Second Measurement Period.


B-2

--------------------------------------------------------------------------------





Illustrative Example 2:
 
Target Number of Award Units for Second Measurement Period = 25,000
Relative TSR Percentile Ranking for First Measurement Period = 40th percentile
Relative TSR Percentile Ranking for the Second Measurement Period =
50th percentile
 
 
Vesting
 
 
•
80% of the Target Number of Award Units for the Second Measurement Period may
vest (20,000 shares), plus
•
20% of the Target Number of Award Units from the First Measurement Period (5,000
shares), which represents the incremental difference between (a) the percentage
of the Target Number of Award Units vested for the First Measurement Period
(60%) and (b) the Maximum Vest Percentage (80%) achieved for the Second
Measurement Period.
 
 
Remaining Award Units
 
 
•
20% of the Target Number of Award Units for First Measurement Period (5,000
Award Units) will remain outstanding and may vest for the Third Measurement
Period if the Relative TSR Percentile Rank for the Third Measurement Period is
greater than the 50th percentile; and
•
20% of the Target Number of Award Units for the Second Measurement Period (5,000
Award Units) will remain outstanding and may vest for the Third Measurement
Period, if the Relative TSR Percentile Rank for the Third Measurement Period is
greater than the 50th percentile.



(iii)    Third Measurement Period:


(1)    The number of Award Units that vest will be between 0% and 200% of the
Target Number of Award Units stated for the Third Measurement Period as
determined in accordance with the Vesting Scale and subject to the Committee’s
discretion. In addition:


(a)    If the Company’s Relative TSR Percentile Ranking for the Third
Measurement Period is greater than the Relative TSR Percentile Ranking for the
First and/or Second Measurement Period and is equal to or exceeds 60, then all
of the Remaining Award Units from the First Measurement Period and the Second
Measurement Period may vest.


(b)    If the Company’s Relative TSR Percentile Ranking for the Third
Measurement Period is greater than the Relative TSR Percentile Ranking for the
First Measurement Period and/or the Second Measurement Period, but less than 60,
an additional number of the Remaining Award Units from the First Measurement
Period and/or Second Measurement Period may vest to the extent that the number
of Award Units cumulatively vested for each of the First, Second and Third
Measurement Periods reflects vesting for all three periods at the Relative TSR
Percentile ranking achieved for the Third Measurement Period.




B-3

--------------------------------------------------------------------------------





Illustrative Example 3:
 
Target Number of Award Units for Third Measurement Period = 25,000
Relative TSR Percentile Ranking for First Measurement Period = 40th percentile
Relative TSR Percentile Rank for the Second Measurement Period = 50th percentile
Relative TSR Percentile Rank for the Third Measurement Period = 58th percentile
 
 
Vesting
 
 
•
96% of the Target Number of Award Units for the Third Measurement Period may
vest (24,000 shares), plus
 
16% of the Target Number of Award Units from the First Measurement Period (4,000
shares) which represents the incremental difference between (a) the percentage
of the Target Number of Award Units cumulatively vested for the First
Measurement Period and Second Measurement Period (80%) and (b) the Maximum Vest
Percentage (96%) achieved for the Third Measurement Period; plus
•
16% of the Target Number of Award Units from the Second Measurement Period
(4,000 shares), which represents the incremental difference between the
percentage of the Target Number of Award Units vested for the Second Measurement
Period (80%) and the Maximum Vest Percentage (96%) achieved for the Third
Measurement Period.
 
 
Remaining Award Units
 
 
•
All Remaining Award Units, if any, shall be forfeited following the final Vest
Date of the Performance Period.



(iv)     Notwithstanding Sections 5(i) through (iii) above, for any Measurement
Period for which the Company’s TSR is negative, the Maximum Number of Awards
Units that vest shall not exceed the Target Number of Award Units for that
Measurement Period plus the Remaining Award Units, if any, even if the Relative
TSR Percentile Ranking of the Company is equal to or exceeds the 60th percentile
(the “Negative TSR Limitation”).     


6.     Determination of Relative TSR. “Relative TSR” means the Company’s Total
Stockholder Return relative to the Total Stockholder Returns of the other Group
Companies. Relative TSR will be determined by ranking the Group Companies from
the highest to lowest according to their respective Total Stockholder Return,
then calculating the Relative TSR percentile ranking of the Company relative to
the other Group Companies as follows:
P
=
1
-
(
R-1
)
 
N-1
 



Where:


“P” represents the Relative TSR percentile ranking rounded to the nearest whole
percentile


“R” represents the Company’s ranking among the Group Companies


“N” represents the number of Group Companies


“Total Stockholder Return” means the number calculated by dividing (i) the
Closing Average Share Value minus the Opening Average Share Value (in each case
adjusted to take into consideration the cumulative amount of dividends per share
for the Measurement Period, assuming reinvestment, as of the of applicable
ex-dividend date, of all cash dividends and other cash distributions (excluding
cash distributions resulting from share repurchases or redemptions by the
Company) paid to stockholders) by (ii) the Opening Average Share Value.


“Opening Average Share Value” means the average of the daily closing prices per
share of a Group Company’s stock as reported on the NASDAQ for all Trading Days
in the 90 calendar days immediately following and including March 31, 2019.


B-4

--------------------------------------------------------------------------------







“Closing Average Share Value” means the average of the daily closing prices per
share of a Group Company’s stock as reported on the NASDAQ for all Trading Days
in the Closing Average Period.


“Closing Average Period” means (i) in the absence of a Change in Control of the
Company, the 90 calendar days immediately prior to and including March 28, 2020
for the First Measurement Period; the 90 calendar days immediately prior to and
including April 3, 2021 for the Second Measurement Period; and the 90 calendar
days immediately prior to and including April 2, 2022 for the Third Measurement
Period; or (ii) in the event of a Change in Control, the 90 calendar days
immediately prior to and including the effective date of the Change in Control.


“Group Companies” means those companies listed in the NASDAQ-100 Index on March
31, 2019. The Group Companies may be changed as follows:


(i)    In the event of a merger, acquisition or business combination transaction
of a Group Company with or by another Group Company, the surviving entity shall
remain a Group Company;


(ii)    In the event of a merger, acquisition, or business combination
transaction of a Group Company with or by another company that is not a Group
Company, or “going private transaction” where the Group Company is not the
surviving entity or is otherwise no longer publicly traded, the company shall no
longer be a Group Company; and


(iii)    In the event of a bankruptcy of a Group Company, such company shall
remain a Group Company and its stock price will continue to be tracked for
purposes of the Relative TSR calculation. If the company liquidates, it will
remain a Group Company and its stock price will be reduced to zero for all
remaining Measurement Periods in the Performance Period.


7.     Award Vesting. The Committee will review and approve the Relative TSR
percentile ranking of the Company after the End Date of each Measurement Period
and determine the actual number of Award Units that vest for that Measurement
Period on or before each applicable Vest Date.


B-5

--------------------------------------------------------------------------------






APPENDIX C


ELECTRONIC ARTS INC.
2000 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED AWARD UNIT AWARD AGREEMENT


COUNTRY-SPECIFIC TERMS AND CONDITIONS


All capitalized terms used in this Appendix C that are not defined herein have
the meanings defined in the Plan.  This Appendix C constitutes part of the Award
agreement.


Terms and Conditions


This Appendix C includes additional or different terms and conditions that
govern the Award Units if Participant works or resides in one of the countries
listed below.  Participant understands that if Participant is a citizen or
resident of a country other than the one in which he or she is currently
working, transfers employment or residency after the Award Date or is considered
a resident of another country for local law purposes, the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply to Participant.


Notifications


This Appendix C also includes information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of May 2019. 
Such laws are often complex and change frequently.  As a result, Participant
should not rely on the information in this Appendix C as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time the Award Units vest or at the
time Participant sells the Shares.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result.  Accordingly, Participant
should seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation. 


Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working, transfers employment or residency after
the Award Date or is considered a resident of another country for local law
purposes, the information contained herein may not apply to Participant.


C-1

--------------------------------------------------------------------------------





ALL COUNTRIES


Terms and Conditions


Data Privacy.


(a)    Data Collection and Usage. The Company or Participant's employer may
collect, process and use certain personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, office address (including department and employing entity) and telephone
number, e-mail address, date of birth, citizenship, country of residence at the
time of grant, work location country, system employee ID, employee local ID,
employment status (including international status code), supervisor (if
applicable), job code, job title, salary, bonus target and bonuses paid (if
applicable), termination date and reason, tax payer’s identification number, tax
equalization code, US Green Card holder status, contract type
(single/dual/multi), social insurance number, passport or other identification
number (e.g., resident registration number), nationality, any directorships held
in the Company, any shares of stock held, details of all Award Units or any
other equity awards granted, canceled, forfeited, exercised, vested, unvested or
outstanding with respect to Participant, estimated tax withholding rate,
brokerage account number (if applicable), and brokerage fees (“Data”), for the
purposes of implementing, administering and managing the Plan. The legal basis,
where required, for the processing of Data is the Company's legitimate business
interest of providing discretionary benefits under the Plan to Participant.


(b)    Stock Plan Administration Service Providers. The Company may transfer
Data to third parties, including E*Trade Corporate Financial Services, Inc. and
E*Trade Securities LLC (“E*Trade”), who assists the Company with the
implementation, administration and management of the Plan. The Company may
select different service providers or additional service providers and share
Data with such other provider serving in a similar manner. Participant may be
asked to agree on separate terms and data processing practices with the service
provider, with such agreement being a condition to the ability to participate in
the Plan.


(c)    International Data Transfers. The Company and its service providers are
based in the United States. Participant’s country or jurisdiction may have
different data privacy laws and protections than the United States. The
Company’s legal basis, where required, for the transfer of Data is the Company's
legitimate business interest of providing discretionary benefits under the Plan
to Participant.


For Participants in the European Economic Area (“EEA”), Switzerland or the
United Kingdom, provides appropriate safeguards for protecting Data that it
receives in the U.S. through its adherence to the EU - U.S. Privacy Shield
Framework (“Privacy Shield”). The Privacy Shield Privacy Statement is available
at the Company’s Privacy Shield Certification. Further, information about the
Privacy Shield is on the U.S. Department of Commerce's website, including the
list of participating companies at https://www.privacyshield.gov/list.


(d)    Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax and securities laws.


(e)    Voluntariness and Consequences of Consent Denial or Withdrawal.
Participation in the Plan is voluntary and Participant is providing the
accepting the Award Units on a purely voluntary basis. The processing activity
is pursuant to the Company’s legitimate business interest of providing the
benefits under the Plan to Participant. Participant may opt out of such
processing, although this would mean that the Company could not grant Award
Units under the Plan to Participant. For questions about opting out, Participant
should contact eu_privacy@ea.com or StockAdmin@ea.com.


(f)    Data Subject Rights. Participant may have a number of rights under data
privacy laws in Participant’s jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) rectification of incorrect Data, (iii) deletion of
Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in Participant’s jurisdiction,
and/or


C-2

--------------------------------------------------------------------------------





(vii) receive a list with the names and addresses of any potential recipients of
Data. To receive clarification regarding these rights or to exercise these
rights, Participant can contact eu_privacy@ea.com or StockAdmin@ea.com.
Additional details about how the Company uses Participant's Data can also be
found in the EEA and Switzerland Internal Privacy Notice at:
https://eaworld.ea.com/EA-Policies/Documents/EEA%20and%20Switzerland%20Internal%20Privacy%20Notice.pdf.


(g)    Electronic Acceptance. By accepting the Award Units and indicating
consent via the Company’s acceptance procedure, Participant is declaring that
Participant agrees with the data processing practices described herein and
further consent to the collection, processing and use of Data by the Company and
the transfer of Data to the recipients mentioned above, including recipients
located in countries which do not adduce an adequate level of protection from a
European (or other non-U.S.) data protection law perspective, for the purposes
described above.


CANADA


Terms and Conditions


Conversion of Award Units; Issuance of Shares. This provision supplements
Section 4 of the Award:


Notwithstanding any discretion in the Plan, Award Units granted to Participants
in Canada shall be paid in Shares and not in cash or a combination of cash and
Shares.


Nature of Plan and Award.  This provision replaces Section 12(k) of the Award:


For purposes of the Award Units, Participant’s employment or service
relationship will be considered terminated as of the date that is the earlier
of: (a) the date Participant’s employment or service relationship with the
Company, Participant’s employer or a Subsidiary is terminated, (b) the date
Participant receives written notice of termination from the Company or the
employer, regardless of any notice period or period of pay in lieu of such
notice mandated under the employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment or service contract, if
any; or (c) the date Participant is no longer actively providing services to the
Company or a Subsidiary (the “Termination Date”) (regardless of the reason for
such Termination and whether or not later to be found invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment or service contract, if any) and, unless otherwise
expressly provided in this Award or determined by the Company, Participant’s
right to vest in the Award Units under the Plan, if any, will terminate as of
the Termination Date; in the event the date Participant is no longer actively
providing services cannot be reasonably determined under the terms of the Award
and the Plan, the Committee shall have the exclusive discretion to determine
when Participant is no longer actively providing services for purposes of the
Award (including whether Participant may still be considered to be providing
services while on a leave of absence).


The following terms and conditions will apply if Participant is a resident of
Quebec:


Data Privacy. This provision supplements the Data Privacy provisions in this
Appendix C:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, any Subsidiary and the administrator
of the Plan to disclose and discuss the Plan with their advisors. Participant
further authorizes the Company, any Subsidiary and the administrator of the Plan
to record such information and to keep such information in his or her employee
file.


Notifications


Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through


C-3

--------------------------------------------------------------------------------





the facilities of a stock exchange on which the Shares are listed. Shares of the
Company’s Common Stock are currently listed on the Nasdaq Global Select Market
in the United States of America.


Foreign Asset/Account Reporting Information. Participant is required to report
any foreign property (including Shares acquired under the Plan) on Form T1135
(Foreign Income Verification Statement) if the total cost of Participant’s
foreign property exceeds C$100,000 at any time in the year. The Award Units must
be reported - generally at a nil cost — if the C$100,000 cost threshold is
exceeded because of other foreign property Participant holds. If Shares are
acquired, their cost generally is the adjusted cost base (“ACB”) of the Shares.
The ACB would normally equal the fair market value of the Shares at the time of
acquisition, but if Participant owns other shares of the Company’s Common Stock,
this ACB may have to be averaged with the ACB of the other shares. If due, the
form must be filed by April 30th of the following year. Participant should
consult a personal legal advisor to ensure compliance with applicable reporting
obligations.


SWITZERLAND


Notifications


Securities Law Information. The offer of the Award Units is considered a private
offering in Switzerland and is therefore not subject to securities registration
in Switzerland. Neither this document nor any other materials relating to the
Award Units (i) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations, (ii) may be publicly distributed
or otherwise made publicly available in Switzerland, or (iii) has been or will
be filed with, approved, or supervised by any Swiss regulatory authority (in
particular, the Swiss Financial Market Supervisory Authority (FINMA)).


UNITED KINGDOM


Terms and Conditions


Conversion of Award Units; Issuance of Shares. This provision supplements
Section 4 of the Award:


Notwithstanding any discretion in the Plan, Award Units granted to Participants
in the United Kingdom shall be paid in Shares and not in cash or a combination
of cash and Shares.


Responsibility for Taxes. The following provisions supplement Section 13 of the
Award:


Participant agrees that he or she is liable for all Tax Items and hereby
covenants to pay all such Tax Items, as and when requested by the Company or
Participant’s employer (“Employer”), or by Her Majesty’s Revenue & Customs
(“HMRC”) (or any other tax authority or other relevant authority). Participant
also hereby agrees to indemnify and keep indemnified the Company and the
Employer against any Tax Items that they are required to pay or withhold or have
paid or will pay to HMRC (or any other tax authority or other relevant
authority) on Participant’s behalf.


Notwithstanding the foregoing, if Participant is an executive officer or
director of the Company (within the meaning of Section 13(k) of the Exchange
Act), the terms of the immediately foregoing provision will not apply. In the
event Participant is an executive officer or director of the Company and the
income tax is not collected from or paid by Participant within ninety (90) days
of the end of the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected income tax
may constitute a benefit to Participant on which additional income tax and
National Insurance contributions may be payable. Participant acknowledges that
Participant will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for paying the Company or the Employer (as applicable) for the value of any
employee National Insurance contributions due on this additional benefit.
Participant further acknowledges that the Company or the Employer may collect
such amounts from Participant by any of the means referred to in Section 13 of
the Award.




C-4

--------------------------------------------------------------------------------





Joint Election. As a condition of Participant’s participation in the Plan,
Participant agrees to accept any liability for secondary Class 1 National
Insurance contributions which may be payable by the Company and/or the Employer
in connection with the Award Units and any event giving rise to Tax-Related
Items (the “Employer’s Liability”). Without limitation to the foregoing,
Participant agrees to execute the following joint election with the Company (the
“Joint Election”), the form of such Joint Election being formally approved by
HMRC, and to execute any other consents or elections required to accomplish the
transfer of the Employer’s Liability to Participant. Participant further agrees
to execute such other joint elections as may be required between Participant and
any successor to the Company and/or the Employer. Participant further agrees
that the Company and/or the Employer may collect the Employer’s Liability from
him or her by any of the means set forth in Section 13 of the Award.


If Participant does not enter into the Joint Election prior to the vesting of
the Award Units or any other event giving rise to Tax-Related Items, he or she
will not be entitled to vest in the Award Units or receive any benefit in
connection with the Award Units unless and until he or she enters into the Joint
Election and no Shares or other benefit pursuant to the Award Units will be
issued to Participant under the Plan, without any liability to the Company
and/or the Employer; provided, however, that this provision shall not apply if
Participant is a U.S. taxpayer and the application of this provision would cause
the Award Units to fail to qualify under an exemption from, or comply with,
Section 409A of the Code.


C-5

--------------------------------------------------------------------------------





ATTACHMENT TO APPENDIX FOR THE UNITED KINGDOM
Important Note on the Joint Election to Transfer
Employer National Insurance Contributions



As a condition of participation in the Electronic Arts Inc. 2000 Equity
Incentive Plan, as amended (the “Plan”) and the Performance-Based Restricted
Stock Unit Award (“RSUs”) granted to the participant (“Participant”) by
Electronic Arts Inc. (the “Company”), Participant is required to enter into a
joint election to transfer to Participant any liability for employer National
Insurance contributions (the “Employer’s Liability”) that may arise in
connection with the RSUs or in connection with any Award Units that may be
granted by the Company to Participant under the Plan (the “Joint Election”).


If Participant does not agree to enter into the Joint Election, the RSUs will be
worthless as Participant will not be able to vest in the RSUs or receive any
benefit in connection with the RSUs.


By entering into the Joint Election:


•
Participant agrees that any Employer’s Liability that may arise in connection
with or pursuant to the vesting of the RSUs (or any Award Units granted to
Participant under the Plan) or the acquisition of shares of the Company’s common
stock or other taxable events in connection with the RSUs (or any other Award
Units granted under the Plan) will be transferred to Participant;



•
Participant authorises the Company and/or Participant’s employer to recover an
amount sufficient to cover the Employer’s Liability by any method set forth in
the Award Unit Award Agreement and/or the Joint Election; and



•
Participant acknowledges that even if he or she has accepted the Joint Election
via the Company's online procedure, the Company or Participant’s employer may
still require Participant to sign a paper copy of the Joint Election (or a
substantially similar form) if the Company determines such is necessary to give
effect to the Joint Election.



By accepting the RSUs through the Company’s online acceptance procedure (or by
signing the Award Unit Award Agreement), Participant is agreeing to be bound by
the terms of the Joint Election.




Please read the terms of the Joint Election carefully before accepting the Award
Unit Award Agreement and the Joint Election.


Please print and keep a copy of the Joint Election for your records.




C-6

--------------------------------------------------------------------------------





ELECTRONIC ARTS INC.
2000 EQUITY INCENTIVE PLAN


(UK Employees)


Election To Transfer the Employer’s National Insurance Liability to the Employee


1.    Parties


This Election is between:
    
(A)
You, the individual who has gained access to this Election (the “Employee”), who
is employed by one of the U.K. companies listed in the Schedule below (the
“Employer”) and who is eligible to receive Performance-Based Restricted Stock
Unit Awards (“RSUs”) granted by Electronic Arts Inc. pursuant to the terms and
conditions of the 2000 Equity Incentive Plan, as amended (the “Plan”), and



(B)
Electronic Arts Inc. of 209 Redwood Shores Parkway, Redwood City, CA 94065,
United States of America (the “Company”), which may grant RSUs under the Plan
and is entering into this Form of Election on behalf of the Employer.



2.    Purpose of Election


2.1
This Election relates to RSUs granted by the Company under the Plan on or after
May 1, 2014.



2.2
In this Election the following words and phrases have the following meanings:



“Taxable Event” means, in relation to the RSUs:


(i)    the acquisition of securities pursuant to the RSUs (within section
477(3)(a) of ITEPA); and/or


(ii)    the assignment or release of the RSUs in return for consideration
(within section 477(3)(b) of ITEPA); and/or


(iii)    the receipt of a benefit in connection with the RSUs, other than a
benefit within (i) or (ii) above (within section 477(3)(c) of ITEPA); and/or


(iv)    post-acquisition charges relating to the RSUs and/or shares acquired
pursuant to the RSUs (within section 427 of ITEPA); and/or


(v)    post-acquisition charges relating to the RSUs and/or shares acquired
pursuant to the RSUs (within section 439 of ITEPA).


“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.


“SSCBA” means the Social Security Contributions and Benefits Act 1992.


2.3
This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Taxable Event in respect of the RSUs pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.

2.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



C-7

--------------------------------------------------------------------------------







2.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



3.    Election


The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee. The Employee understands that by clicking the
“ACCEPT” box on the Company’s online stock acceptance site or by signing the
Award Agreement to accept the grant of the RSUs he or she will become personally
liable for the Employer’s Liability covered by this Election. This Election is
made in accordance with paragraph 3B(1) of Schedule 1 to SSCBA.


4.    Payment of the Employer’s Liability


4.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Taxable Event:



(i)    by deduction from salary or any other payment payable to the Employee at
any time on or after the date of the Taxable Event; and/or


(ii)    directly from the Employee by payment in cash or cleared funds; and/or


(iii)    by arranging, on behalf of the Employee, for the sale of some of the
securities which the Employee is entitled to receive in respect of the RSUs;
and/or


(iv)    by any other means specified in the Award Unit Award Agreement.


4.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities in respect of the RSUs to the Employee until full
payment of the Employer’s Liability is received.



4.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HM Revenue and Customs on behalf of the Employee within 14 days
after the end of the UK tax month during which the Taxable Event occurs (or
within 17 days after the end of the UK tax month during which the Taxable Event
occurs, if payments are made electronically).



5.    Duration of Election


5.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



5.2
Any reference in this Election to the Company and/or the Employer shall include
that entity's successors in title and assigns as permitted in accordance with
the terms of the relevant Plan and relevant Award Agreement. This Election will
continue in effect in respect of any awards which replace the RSUs in
circumstances where section 483 of ITEPA applies.



This Election will continue in effect until the earliest of the following:


(a)    the Employee and the Company agree in writing that it should cease to
have effect;


(b)    the date the Company serves written notice on the Employee terminating
its effect;


C-8

--------------------------------------------------------------------------------







(c)    the date HM Revenue and Customs withdraws approval of this Election; or


(d)    after due payment of the Employer’s Liability in respect of the entirety
of the RSUs to which this Election relates or could relate, such that the
Election ceases to have effect in accordance with its terms.


Acceptance by the Employee


The Employee acknowledges that by clicking the “ACCEPT” box on the Company’s
online stock acceptance site or by signing the Award Agreement to accept the
grant of the RSUs, the Employee agrees to be bound by the terms of this
Election.


Acceptance by the Company


The Company acknowledges that, by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election.


Signed for and on behalf of the Company    


ELECTRONIC ARTS INC.
/s/ Jacob J. Schatz
Jacob J. Schatz
Executive Vice President, General Counsel


C-9

--------------------------------------------------------------------------------





SCHEDULE OF EMPLOYER COMPANIES


The Employers to which this Form of Election relates are:    


Electronic Arts Limited                
Onslow House, Onslow Street, Guildford, Surrey, GU1 4TN
Registered Number: 2057591
Corporation Tax District: Corporation Tax Office South London, Southern House,
Wellesley Grove, Croydon, CR9 1WW
Corporation Tax Reference: 201 66920 04659
PAYE Reference: 120/E48


Criterion Software Limited        
Registered Office: Onslow House, Onslow Street, Guildford, Surrey, GU1 4TN
Registered Number:    4330852
Corporation Tax District: Corporation Tax Office South London, Southern House,
Wellesley Grove, Croydon, CR9 1WW
Corporation Tax Reference: 201 35000 18106
PAYE Reference:    765/C1321


C-10